Citation Nr: 1755462	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer as a result of asbestos exposure.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for lung cancer as due to in service asbestos exposure.  VA has conceded the Veteran's exposure to asbestos during service based upon his military occupational specialty as a boiler-room technician.  Thus, the outcome of this claim turns on whether there is a competent and credible link between the Veteran's lung cancer and his in-service exposure to asbestos. 

In July 2017, the Board obtained a Veterans Health Administration (VHA) expert medical opinion.  The examiner acknowledged that the Veteran had been diagnosed and treated for stage IIA, non-small lung cancer with no evidence of asbestosis or mesothelioma.  The examiner also acknowledged that the Veteran was exposed to asbestos as a boiler room technician in service, had reported smoking 1 pack of cigarettes daily for 47 years, and presumably had minor exposure to asbestos at Pan Am given his lead mechanic supervisory role.

The VHA clinician indicated that asbestos exposure is known to contribute to all types of lung cancer, to include non-small cell lung cancer.  The clinician also stated that both asbestos and cigarette smoking result in a higher risk for lung cancer than either alone, although non-small cell lung cancer was much more commonly associated with cigarette smoking.  While there was no broadly accepted medical threshold to determine whether lung cancer was asbestos-related, the examiner relied upon the relatively liberal guidelines of the Helsinki criteria.  These criteria established that one year of heavy exposure (manufacture of asbestos products, asbestos spraying, insulation work, demolition of old buildings) or 5-10 years of moderate exposure (construction, shipbuilding) may increase the lung cancer risk 2-fold or more.  A minimum lag time of 10 years from first exposure was required.  

Based on these criteria, the examiner found that the Veteran only had less than 2 years of moderate asbestos exposure in service which did not meet the minimum criteria to consider lung cancer as asbestos-related. 

The VHA examiner also indicated that asbestos-related lung cancer could be determined when there was retained fibre levels of 2 million amphibole fibres per gram dry tissue, or 5 to 15 asbestos bodies per millilitre of bronchoalveolar lavage fluid.  However, these findings required a pathological report of the concentration of asbestos fibers in the lung tissue (resected lung cancer) or analysis of bronchoalveolar lavage fluid which were not available.

Thus, the VHA examiner was unable to render a complete decision given the absence of a pathological report of the concentration of asbestos fibers in the lung tissue (resected lung cancer) or analysis of bronchoalveolar lavage fluid which are potentially procurable.  The Board will remand this case to provide the opportunity to the Veteran to provide these necessary studies, if possible.  See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and offer him the opportunity to provide a pathological report of the concentration of asbestos fibers in his lung tissue (resected lung cancer) or analysis of bronchoalveolar lavage fluid.  Also, assist the Veteran in obtaining complete records of all private providers of lung cancer treatment.

2. Thereafter, after conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

